                                                                         L
Case 1:15-md-02599-FAM Document 3912 Entered on FLSD Docket 11/20/2020 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division

                                                                 MDL No. 2599
                                                                 Master File No. 15-02599-MD-MORENO
                                                                 Economic Loss No. 14-24009-CV-MORENO

  INRE:

  TAKATA AIRBAG PRODUCTS
  LIABILITY LITIGATION
                                                I

  BUTLER AUTO RECYCLING,
  INC., et. al., individually and on behalf
  of all others similarly situated,

                    Plaintiffs,

          v.

  HONDA MOTOR CO., LTD., et. al., 1

                    Defendants.
  - - - - - - - - - - - - - -I
                                     NOTICE OF UPCOMING RULING

           THIS CAUSE came before the Court upon a sua sponte review of the record.

           The Court is prepared to rule on the Defendants' pending motions to dismiss the Butler and

  Sinclair2 Complaints filed by the Recycler Plaintiffs. The Court assumes that the version of the




          1 Audi Aktiengesellschaft, Audi of America, LLC, BMW ofNorth America, LLC, BMW Manufacturing Co.,

  LLC, FCA US LLC, Ford Motor Company, General Motors Company, General Motors Holdings LLC, General
  Motors LLC, Honda Motor Co., Ltd., American Honda Motor Co., Inc., Honda R&D Co., Ltd, American Honda
  Motor Co., Inc., Mazda Motor Corporation, Mazda Motor of America, Inc., Mercedes-Benz USA, LLC, Daimler AG,
  Nissan Motor Co., Ltd., Nissan North America, Inc., Fuji Heavy Industries, Ltd. nlkla Subaru of America, Inc .• Toyota
  Motor Corporation, Toyota Motor Sales, U.S.A., Inc., Toyota Motor Engineering & Manufacturing North America,
  Inc., Volkswagen Aktiengesellschaft, Volkswagen Group of America.
            2 The Court previously severed the claims asserted against Ford Motor Company by the Automotive Recycler

  Plaintiffs in the Sinclair Complaint (D.E. 2670), and consolidated them for pretrial purposes with the claims asserted
  against all other defendants in the Butler Complaint (D.E. 2781).
Case 1:15-md-02599-FAM Document 3912 Entered on FLSD Docket 11/20/2020 Page 2 of 2




  Butler complaint that is filed on the docket (D.E. 2781) is the operative version of the complaint,

  despite the redacted material. Should the Plaintiffs believe the redacted material would change

  the Court's ruling, they are ordered to file an unredacted version of the complaint by

  November 30th. Otherwise, the Court will rule based on what is presently filed on the docket.

         DONE AND ORDERED in Chambers at Miami, Florida, thi~'f ~November 2020.




                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                 -2-
